DETAILED ACTION
The amendment filed on 1/12/22 has been received and considered. Claims 1, 16, and 18 are amended, Claim 14 is cancelled. No claims are added.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/12/22, with respect to the rejection(s) of claim(s) 1, 6-10, 15-16, 19-20, and 22 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bedenbaugh (PG Pub. 2009/0088826).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedenbaugh (PG Pub. 2009/0088826).
Regarding Claims 1 and 16, Bedenbaugh discloses a device (see anchor assembly; par. 51 and Fig. 1B) for securing a tissue stimulator to a tissue within a body, (see par. 12) the device comprising: a first housing (see cap 200), defining: a first receptacle (see groove 210; par. 52) configured to grasp the tissue stimulator (see probe 5), and a protrusion (see leg/pin 220) extending away from the first receptacle (see Fig. 1A); a second housing (see cylinder 10), defining: a second receptacle (see 
Regarding Claims 6 and 19, Bedenbaugh discloses wherein the attachment feature comprises a through hole (see opening 25) by which the device can be sutured to the tissue (see par. 51 and Fig. 1A).
Regarding Claims 7 and 20, Bedenbaugh discloses wherein the attachment feature comprises a textured surface into which the tissue can grow to secure the device to the tissue (see ridges/protrusions; par. 51). The examiner considers the attachment feature is part of cylinder 10.
Regarding Claim 8, Bedenbaugh discloses wherein the attachment feature is defined by one or both of the first and second housings (see par. 51).
Regarding Claim 9, Bedenbaugh discloses wherein the first and second housings comprise one or more biocompatible polymer materials (see par. 11).
Regarding Claim 10, Bedenbaugh discloses wherein the first and second housings have a durometer of 40 Shore A to 90 Shore D (see https://www.polytechindustrial.com/products/plastic-stock-shapes/peek).
Regarding Claim 21, Bedenbaugh discloses wherein the opening in the second housing comprises one or more slits in the second housing (see 40; Fig. 5A).
Regarding Claim 22, Bedenbaugh discloses the channel extends in a lateral direction along a side of the first housing (see Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedenbaugh (PG Pub. 2009/0088826) in view of Singh et al. (PG Pub. 2015/0038949).
Regarding Claims 2 and 17, Bedenbaugh only discloses one channel. Singh discloses a similar system for drug delivery, treatment, and monitoring wherein the tissue stimulator is a first tissue stimulator (see par. 151 and Fig. 34) and the channel is a first channel, and wherein the first housing further defines a third receptacle configured to grasp a second tissue stimulator and the second housing further defines a fourth receptacle configured to grasp the second tissue stimulator such the third and fourth receptacles are aligned to form a second channel that surrounds the second tissue stimulator (see par. 157) to fix the position of the first tissue stimulator relative to the second tissue stimulator (see par. 13, 15, 138, 158 and Fig. 34-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to have multiple channels because Singh teaches the benefit of multiple therapies and real-time feedback control in addressing certain disorders (see par. 91).
Regarding Claim 3, Singh discloses wherein the first and second channels are spaced apart from each other (see Fig. 32 and par. 136-138). It would have been obvious to one of ordinary skill in the art at the time of the invention to space the channels apart from each other to keep the leads organized and to prevent mixing up the different leads.
Regarding Claims 4-5 and 18, Singh discloses wherein the first and second channels have a length of about 2 mm to about 30 mm (see par. 149 and Fig. 37-39), but Singh does not disclose how far apart the channels are spaced from each other. However, if the width of the scaffold is 100-10,000microns (see Fig. 38), then the two  channels (ports 812) appear to be spaced apart by a distance of about 2 mm to about 15 mm. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these dimensions because they support the anatomy for which the device is designed (see Fig. 32).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedenbaugh (PG Pub. 2009/0088826) in view of Funderburk (PG Pub. 2013/0066410).
Regarding Claims 11-13, Bedenbaugh discloses gripping elements for grasping the tissue stimulator (see grip bars 70), but they are not disposed along the first and second receptacles. Funderburk discloses a similar burr hole plug having a plurality of convex gripping elements (see teeth 108) disposed along the channel (see clamping surface 106 of lead slot 78; par. 101, Fig. 20B and 20C). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these teeth because Funderburk teaches they hold the lead securely by preventing inadvertent lateral, vertical, and rotational movement of the lead (see par. 101-102).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bedenbaugh (PG Pub. 2009/0088826).
Regarding Claim 15, Bedenbaugh discloses the protrusion comprises the lip configured to remain within the opening in the second housing when the first and second housings are attached to each other (see Fig. 1B). However, catch 45 acts as the exterior because the lip snaps outward under the catches, retaining the cap (see par. 52). The applicant does not seem to disclose any criticality to having the lip exist externally. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the lip within the opening or exterior to the opening as long as there was a catch to provide a snap. That catch can be created by another opening at the bottom of the first opening or by a catch as shown by Bedenbaugh (see below).

    PNG
    media_image1.png
    275
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    275
    548
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA PATEL/Examiner, Art Unit 3792      

/Amanda K Hulbert/Primary Examiner, Art Unit 3792